DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Applicants disclose the method of preparing (C2) and (D2) in paragraph [124], describing the average particle size of (C2) and the molecular weight of (D2).  Applicants then disclose the method of preparing (C3) and (D3) in paragraph [125], but disclose the average particle size of (C2) and (D2), rather than (C3) and (D3).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US 9,340,671) in view of Kim (US 9,771,476), Choi (US 2017/0190908) and Ha* (US 2018/0118935).
Ha exemplifies a thermoplastic resin composition comprising 95 parts polycarbonate, 5 parts g-ABS, 17 parts glass fiber, 5 parts MAH-EPDM, and 14 parts bisphenol A diphosphate flame retardant (col. 11, Table 1, Example 4).  Ha teaches the compositions as providing molded articles with a low coefficient of linear expansion (low shrinkage) while maintaining excellent flexural modulus (stiffness), impact resistance and flame retardancy of V-0.
g-ABS meets applicants’ rubber-modified vinyl graft copolymer, and Ha teaches the aromatic vinyl resin to include an aromatic vinyl copolymer and/or a rubber-modified aromatic vinyl copolymer, particularly a g-ABS, where styrene and acrylonitrile are grafted to the core of a polybutadiene rubber dispersed as the graft copolymer in a SAN copolymer as the aromatic vinyl copolymer, suggesting the g-ABS in an amount of 15-90 wt% and the SAN in an amount of 10-85 wt% based on the total amount of rubber modified aromatic vinyl copolymer; however, Ha does not teach the addition of the claimed large-diameter rubber polymer.
Kim teaches polycarbonate compositions comprising (B) a vinyl cyanide compound-aromatic vinyl copolymer (SAN), (C1) an acrylonitrile-butadiene-styrene graft copolymer (g-ABS) with a rubbery polymer having an average particle size of 200-350 nm and (C2) an acrylonitrile-butadiene-styrene graft copolymer with a rubbery polymer having an average particle size of 400-600 nm (g-ABS), teaching the weight ratio of (C1) to (C2) as 1:0.1 to about 1:1.
Kim teaches that the combination of such provides excellent properties in terms of impact resistance at room temperature and low temperatures.  
For example, without SAN (Comp. 7), the Izod impact strength at RT and low temperature is lower; without the g-ABS containing the larger rubber particles (Comp. Ex. 2), the Izod impact strength at RT is lower; and without either SAN or g-ABS large rubber (Comp. Ex. 5), the Izod strength at low temperatures is lower.  The use of a combination of the three provides the highest combination of impact strengths at RT and low temperatures.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added SAN and g-ABS with a large rubber particle size to the compositions of Ha, as Kim teaches that this provides improved impact strength at RT and low temperatures.

Choi teaches polycarbonate resin compositions, teaching that inorganic fillers can serve to improve impact resistance, stiffness and dimensional stability of the thermoplastic resin, and include talc and wollastonite.  Choi teaches that the combination of talc and wollastonite, at a ratio of 1:0.3 to 1:0.9 can give a low coefficient of linear expansion (CLE), while maintaining stiffness and impact resistance.
Ha allows for a mixture of talc and glass fibers (col. 7, ll. 30-31), and Choi shows that the use of a mixture of talc/wollastonite (Example 1) is beneficial over the mixture of talc/glass fibers (Comparative Example 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a combination of talc/wollastonite as the filler in Ha, as Choi teaches that this combination results in a low coefficient of linear expansion, with a reduction in warpage, or improvement in stiffness (p. 6, [0089]-[0090]), as desired by Ha.
While the examiner recognizes that the CLE of Choi is greater than that desired by Ha, Ha specifically teaches that the inclusion of MAH-modified rubber reduces the CLE when inorganic filler is present.  Therefore one of ordinary skill in the art would expect the substitution of talc:wollastonite to provide a similarly low CLE as desired by Choi. 

Ha teaches the inclusion of typical additive, such as pigments, but does not teach or suggest the amount or examples thereof.
Ha* teaches thermoplastic resin compositions for preparing molded articles for use as electronic housing comprising polycarbonate, rubber-modified vinyl copolymer, phosphorus flame retardant, filler, and black pigment, teaching the inclusion of the black pigment having a particle size of 10-24 nm (p. 5, [0088]-[0089]), teaching that the inclusion of 0.01-2 phr carbon black can provide polycarbonate with sufficient color and/or gloss, without deteriorating the impact resistance or mechanical properties.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used carbon black with a particle size of 10-24 nm as the pigment in Ha, as Ha* teaches similar compositions and teaches carbon black as a suitable pigment, providing sufficient color without deteriorating the desired physical/mechanical properties.

Ha in view of Kim, Choi and Ha* is prima facie obvious over instant claims 1, 3, 5-9 and 11.
As to claim 2, this combination of teachings suggests a composition comprising the following:
100 parts polycarbonate;
5 phr rubber modified aromatic vinyl copolymer comprising 0.8-4.5 phr g-ABS, comprising about 0.1-2.3 phr ‘small’ diameter rubber (applicants’ rubber-modified vinyl graft copolymer) and 0.4-4.1 phr ‘large’ rubber particle (applicants’ large-diameter rubber polymer) at a ratio of 1:0.1 to 1:1, and 0.5-4.3 phr SAN (applicants’ aromatic vinyl copolymer resin);
14 phr bisphenol A diphosphate flame retardant;
17 phr filler, comprising a blend of about 9-13 phr talc and 4-8 phr wollastonite at a ratio of 1:0.3 to 1:0.9;
5 phr MAH-EPDM; and
0.1-2 phr carbon black.
These amounts overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 4, Ha teaches the aromatic vinyl resin to include an aromatic vinyl copolymer and/or a rubber-modified aromatic vinyl copolymer, particularly a g-ABS, where styrene and acrylonitrile are grafted to the core of a polybutadiene rubber dispersed as the graft copolymer in a SAN copolymer as the aromatic vinyl copolymer.  Kim teaches the necessity or importance of having a rubbery polymer having two different particle size ranges.  Preparing a g-ABS with a rubbery polymer having a larger particle diameter is prima facie obvious.
Claim 4 defines the product by how the product was made. Thus, claim4 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only thestructure implied by the steps. See MPEP 2113. In the present case, the recitedsteps imply a structure g-ABS, where styrene and acrylonitrile are grafted to the core of a polybutadiene rubber dispersed as the graft copolymer in a SAN copolymer as the aromatic vinyl copolymer. The reference suggests such a product. 
As to claim 10, Kim shows that the inclusion of both a large particle ABS and small particle ABS in combination with SAN provides improved plating adhesion; therefore, one of ordinary skill in the art would expect the composition of Ha in view of Kim, Choi and Ha* to provide an improved bonding strength with metal and be within the claimed range, as the combination of teachings suggests applicants’ preferred component in the claimed ranges.
As to claim 12, Ha* teaches the compositions as having a melt flow index of about 30-50 g/10 min, as measured under conditions of 220ºC and 5 kgf in accordance with ASTM D1238 (p. 6, [0096]), which is sufficient for injection molding necessary for forming the molded articles.
As to claims 13 and 14, Ha teaches preparing molded articles which include housing materials (col. 1, ll. 40-50).  Ha* teaches electronic housing materials as comprising a plastic member adjoining a metal frame (p. 6, [0105]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766